IN THE MATTER OF THE PETITION *                                                                IN THE
FOR REINSTATEMENT OF
OLUFOLAJIMI ABAYOMI KOLAWOLE *                                                                 COURT OF APPEALS
TO THE BAR OF MARYLAND
                              *                                                                OF MARYLAND

                                                                                        *      Misc. Docket AG No. 30

                                                                                        *      September Term, 2021

                                                                                   ORDER

                   Upon consideration of the Verified Petition for Reinstatement of Olufolajimi

Abayomi Kolawole for Reinstatement to the Bar of Maryland, Amended Verified Petition

for Reinstatement of Olufolajimi Abayomi Kolawole for Reinstatement to the Bar of

Maryland, and Bar Counsel’s Consent to Petition for Reinstatement, filed in the above-

captioned case, it is this 10th day of November, 2021,


                   ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                   ORDERED, that Olufolajimi Abayomi Kolawole is reinstated as a member of the

Bar of Maryland; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name Olufolajimi

Abayomi Kolawole upon the register of attorneys entitled to practice law in this State and

certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                                                                                    /s/ Robert N. McDonald
                       2021-11-10
                       13:50-05:00                                                        Senior Judge


Suzanne C. Johnson, Clerk